DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 14-18 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to a method of providing infant formula comprising the nutritional components of: arginine, as in claims 14-18, to an infant which does not amount to more than what is found in nature, as admitted by Applicant in the second paragraph of the Background, of the pending Specification.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifically claimed amount of nutritional components, the only recited ingredient.  
The optimal amount of the nutritional components provided is disclosed as being present in an amount based on that found in human milk (2nd sentence of the Background) and therefore does not amount to significantly more than the judicial exception because human milk is naturally occurring.  

There is no indication in the specification that the claimed composition comprising the claimed nutritional components have any characteristics (structural, functional, or otherwise) that are different from naturally occurring amino acids, like arginine with other naturally occurring ingredients.  Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  
Applicant could overcome this if they explicitly claimed an ingredient that is man-made and not found in nature, in the independent claim/s.

Please see MPEP 2106.04(b).II which states: It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.

Further, regarding the method steps of administering a formula to male and female infants of 1 to 2 months of age is long and commonly known therefore does not amount to invention.

In summary, a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with respect to Step 2B. Moved into Step 2A after the Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 





2019 PEG expands this consideration to encompass treatment and prophylaxis limitations, and to cover limitations that apply any type of judicial exception (not just laws of nature). Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. When evaluating this consideration, the following factors are relevant. The particularity or generality of the treatment or prophylaxis limitation(s); Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and Whether the limitation(s) are merely extra-solution activity or a field of use. The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). 
A claim is not particular if it recites a generic form of administration. The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). The claims herein do not recite specific correlations/testing between specific bodily responses in association with the composition used and a claimed medical condition. The administration step is not particular and the composition used does not integrate the law of nature into a practical application. When considering a “Particular Transformation”, the claims do not integrate the law of nature into a process that transforms one thing into a different thing (see MPEP 2106.05(c).



When considering “Other Meaningful Limitations”, the claim limitations do not integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
The 2019 PEG does not change the Step 2B analysis, which still requires an analysis of whether the claim provides an inventive concept (also called significantly more). It also remains true that even if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional. In this case, the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), therefore the claim is ineligible.
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. For example, if an additional element were considered to be a field of use in Step 2A, it will also be a field of use in Step 2B. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant, they should reevaluate that conclusion in Step 2B. 
In this case such reevaluation indicated that the element is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 requires: 
the a female gender specific synthetic nutritional composition formulated for a female infant 1 to 2 months of age, comprises 49.1 to 142.3 mg per 100g of arginine, and 
the male gender specific synthetic nutritional composition formulated for a male infant 1 to 2 months of age, comprises 47.4 to 142.3 mg per 100g of arginine,
which sets forth optional amounts within each range.
The claim further requires the concentration of arginine in the female gender specific synthetic nutritional composition is higher than that of the male gender specific synthetic nutritional composition, which sets forth a narrower amount of arginine than the ranges claimed because the full scope of the ranges would not meet this limitation.


Therefore, claim 14 presents both broad and narrow ranges for arginine in the same claim, which makes the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of IM.
Yamawaki: Macronutrient, mineral and trace element composition of breast milk from Japanese women; Journal of Trace Elements in Medicine and Biology, Volume 19, Issues 2–3, 2 December 2005, Pages 171-181.

IM: Institute of Medicine 2004: Infant Formula: Evaluating the Safety of New Ingredients. Washington, DC: The National Academies Press. https://doi.org/10.17226/10935.


Independent Claim 14 
Yamawaki teaches that nutrient levels in formulas (i.e. synthetic nutritional compositions) for infants are generally modeled on the composition of human milk and one goal of the improvement of infant formulas (i.e. synthetic) is to make them even more similar to human milk (pg. 171).




Step of providing
Yamawaki shows a variety of formulas provided by breast feeding humans used for feeding their own infants, including those having an age of 1 to 2 months (30 to 60 days) (see Tables 2-4), which reads on a nutritional system comprising two compositions, wherein there intended use is for infant 1 to 2 months of age.

Yamawaki teaches that a variety of human milk samples (i.e. formulas) have various levels of arginine content, ranging from 28 to 118.9 mg/100 mL depending on the lactation period (pg. 177, Table 3).  Such a teaching shows providing a nutritional system comprising two nutritional compositions, Composition A and Composition B.

Composition A (comprising: 49.1 to 142.3 mg per 100g of arginine)
Yamawaki teaches that a variety of human milk samples have various levels of arginine content, ranging from 28 to 118.9 mg/100 mL depending on the lactation period (pg. 177, Table 3), which overlaps and encompasses the claim of 49.1 to 142.3 mg per 100 g of arginine.

Composition B (comprising: 49.1 to 142.3 mg per 100g of arginine)
Yamawaki teaches that a variety of human milk samples have various levels of arginine content, ranging from 28 to 118.9 mg/100 mL depending on the lactation period (pg. 177, Table 3), which overlaps and encompasses the claim of 49.1 to 142.3 mg per 100 g of arginine.

Step of administering 
Yamawaki teaches the formulas studies are mother’s milk (bottom of pg. 171), which means it is provided and then fed/administered to the mother’s infants.

As for the formulas being synthetic 
As discussed above, Yamawaki teaches that nutrient levels in formulas (i.e. synthetic nutritional compositions) for infants are modeled on the composition of human milk, with the goal of their study to improve infant formulas (i.e. synthetic) by making them more similar to human milk. Therefore it would be reasonable to expect that infant formulas were provided for feeding/administering to infant occurred as a result of said study.
Although it was not written down that Yamawaki provided synthetic infant formulas and fed/administered them to infants, one of skill in the art would have a reasonable expectation of doing this, based on the teaching above.
Further, IM also teaches about providing and administering infant formulas, and further discusses that infant formulas (synthetic) are liquids or reconstituted powders fed to infants to serve as substitutes for human milk because they have a special role in the diet as they are the only source of nutrients for some infants (Chapter 1, 1st sentence).
Based on this teaching, one in the art would have a reasonable expectation in the success in the providing and administering of synthetic infant formulas.


It would have been obvious to one of skill in the art, at the time of filing to modify methods of using human milk infant formulas to provide data for making synthetic formulas (i.e. an imitation of a natural product) with similar components, as Yamawaki, to use infant formulas (synthetic) for a step of providing and administering nutrition to infants, because: 
It would merely take a step of reducing the teaching of Yamawaki to practice, wherein the nutrient levels in infant formulas (i.e. synthetic nutritional compositions) are taught to be modeled based on human milk compositions; and/or
IM teaches that infant formulas (i.e. synthetic nutritional compositions) serve as substitutes for human milk because they have a special role in the diet as they are the only source of nutrients for some infants;
wherein these teachings illustrates that the art finds the provision and administration of infant formulas (i.e. synthetic nutritional compositions) as being suitable for providing nutrition to infants, which imparts further reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Further, the teaching of the use infant formulas (i.e. synthetic nutritional compositions) for providing nutrition to infants provides a reasonable expectation in the success of their provision and administration, as this is the only way they could provide nutrition to infants.

Intended use based on gender
Yamawaki provides that more than one formula is used based on the age of the infant (as discussed above), which encompasses the use of multiple specific formulas, including one for each of female and male infants, because in this specific case, the various permutations of gender type is so small (male specific or female specific) the teaching is as comprehensive and fully as if it had written the name of each permutation.
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, Yamawaki’s teaching of multiple infant formulas encompasses the claim of a nutritional system comprising:
two compositions: 
a synthetic nutritional composition for a female infant of 1 to 2 months of age; and 
a synthetic nutritional composition for a male infant of 1 to 2 months of age.





Ratio of arginine in Composition A to Composition B
Yamawaki teaches that a variety of human milk samples have various levels of arginine content, ranging from 28 to 118.9 mg/100 mL, which encompasses the claim of the concentration of arginine in Composition A being higher than that of Composition B.

Intended use
Since human milk/infant formulas are used to feed infants, and food, by definition, is a nutritious substance eaten in order to maintain life and growth, the infant formulas provided by Yamawaki are for the growth and development of infants, which encompasses the claim intended use of: to treat, protect or mitigate sub-optimal growth and development of infants.

Dependent claims
As for claim 15, as discussed above, Yamawaki teaches that a variety of human milk samples have various levels of arginine content, ranging from 28 to 118.9 mg/100 mL, which encompasses the claim wherein a ratio of the concentration of arginine between composition A (the female gender specific nutritional composition) and composition B (the male gender specific synthetic nutritional composition) is 1:0.9 to 1:0.99 (49.1-142.3 : about 42.66-140.88).  




As for claim 16, as discussed above, Yamawaki teaches that a variety of human milk samples have various levels of arginine content, ranging from 28 to 118.9 mg/100 mL, which encompasses the claim wherein a ratio of the concentration of arginine between composition A (the female gender specific nutritional composition) and composition B (the male gender specific synthetic nutritional composition) is 1:0.9 to 1:0.97 (49.1-142.3 : about 42.66-138.03).  
  
As for claim 17, as discussed above, Yamawaki teaches that a variety of human milk samples have various levels of arginine content, ranging from 28 to 118.9 mg/100 mL, which encompasses the claim of composition A (the female gender specific synthetic nutritional composition) containing 0.001 to 7.36 mg/100 g more arginine than composition B (the male gender specific synthetic nutritional composition).  

As for claim 18, as discussed above, Yamawaki teaches that a variety of human milk samples have various levels of arginine content, ranging from 28 to 118.9 mg/100 mL, which encompasses the claim of composition A (the female gender specific synthetic nutritional composition) containing 1.7 to 7.36 mg/100 g more arginine than composition B (the male gender specific synthetic nutritional composition).   






Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Patent Examiner of Art Unit 1793